Citation Nr: 1300523	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  10-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for a lung disability, to include asthma and/or bronchitis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to April 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in relevant part, denied the benefit sought on appeal.  The claims folder was later transferred to the RO in Portland, Oregon.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that hearing is of record.  In a February 2012 decision, the Board remanded the Veteran's claims on appeal for further development.  

Although the Veteran initially filed a notice of disagreement with respect to the issue of entitlement to service connection for tinnitus, that claim was granted in an October 2009 rating decision.  Similarly, although the Veteran filed a substantive appeal with respect to the issue of entitlement to service connection for bilateral hearing loss, he later indicated in his September 2011 Board hearing that he wished to withdraw that claim.  The Board subsequently dismissed the Veteran's appeal with respect to that claim in the February 2012 decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

The Veteran seeks entitlement to service connection for residuals of a back injury and for a lung disability.  He contends that he sustained a back injury during service when he was struck in the back by a door bolt while he was painting in a fan room.  With respect to his lung disability, he contends that he developed bronchitis during his service and that he has continued to experience a lung disability, including asthma, since that time.

With respect to the Veteran's lung claim, during his November 2009 VA respiratory disorders examination, he indicated that he had received private emergency treatment at Sacred Heart Medical Center in Eugene, Oregon.  A December 2009 addendum to that examination report indicated that the Veteran had brought copies of his treatment records to the examination, and that they confirmed a visit to the emergency room in May 2008 for exacerbation of asthma with asthmatic bronchitis, and with hemoptysis.  Such records have not yet been associated with the claims file.  Accordingly, this claim must be remanded in order for all reasonable attempts to be made to obtain the Veteran's private treatment records so that the Board can fully consider this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

Additionally, while the Veteran was afforded a VA respiratory examination in March 2012, the Board finds that an addendum opinion should be requested from the VA examiner once all additional requested evidence is assembled.  Additionally, the examiner attributed the Veteran's asthma symptoms to pre-existing environmental allergies.  She indicated that such allergies were seasonal, and explained that this was the reason the Veteran did not require daily inhalational treatment for asthma.  However, this contradicts findings made during a prior November 2009 VA respiratory examination, which reflected a diagnosis of steroid-dependent asthma and noted treatment including daily inhaled steroids and daily use of an Albuterol.  Moreover, the December 2009 addendum noted treatment for asthmatic bronchitis in May 2008.  Furthermore, the Veteran also testified during his September 2011 Board hearing that he used inhalers on a daily basis.  Thus, the March 2012 VA examiner must clarify her statements and reconcile the finding that the Veteran did not require daily inhalational care for his respiratory disorder with the other evidence of record.

Additionally, while the March 2012 VA examiner did not diagnose bronchitis, the evidence suggests that the Veteran may have suffered from bronchitis since his original claim was filed.  As previously noted, he reportedly received emergency treatment for asthmatic bronchitis with hemoptysis at Sacred Heart Medical Center in May 2008 and the March 2012 VA examiner noted that he experienced bronchitis every six to twelve months.  Thus, the VA examiner should additionally comment on the frequency of the Veteran's treatment for bronchitis and any diagnosis of chronic bronchitis.  An opinion of etiology should also be provided.

With respect to the Veteran's back claim, he was afforded a VA spine examination in March 2012.  The VA examiner diagnosed degenerative disc disease with chronic strain and no clinical radiculopathy.  The VA examiner noted that the 
the Veteran's service treatment records (STRs) were completely silent with respect to back problems, and on that basis concluded that it was less likely than not that his current back disability was related to service.   

Unfortunately, the VA examiner did not appear to consider the Veteran's contentions that he injured his back during service as a result of being struck by a door bolt.  Rather, the VA examiner appears to rely exclusively on an absence of evidence of relevant treatment in service for disassociating the Veteran's current back disability from his military service.  In a precedent case, Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined an examination was inadequate where an examiner did not comment on the Veteran's report of in-service injury, but instead, relied on the absence of evidence in his STRs to provide a negative opinion.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)

Thus, given the noted inadequacy of the March 2012 VA examiner's opinion, this claim must also be remanded in order to obtain an addendum opinion from that examiner.

In remanding these claims, the Board notes that the Veteran is competent to report an onset of a back disability and a lung disability during service and he is competent to report any continuity of symptomatology of these disabilities since his separation from active service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Thus, the Board is primarily concerned with whether there is a continuity of symptoms since the incurrence of a claimed injury or disease in service, rather than with a continuity of treatment.  See 38 C.F.R. § 3.303(b) (2012).  Therefore, on remand, the VA examiners should recognize this lay evidence as potentially competent to support the presence of disability even where it is not fully corroborated by contemporaneous medical evidence, and must comment on any reported continuity of symptomatology.  See Buchanan, 451 F.3d 1331.

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for his claimed disabilities, and regular records of his VA care, dated since January 2009, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records from the VA Healthcare System in Roseburg, Oregon, dated since January 2009.  All reasonable attempts should be made to obtain such records.  If any requested records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012).

2.  After obtaining any necessary release forms, obtain a complete copy of the Veteran's private treatment records from Sacred Heart Medical Center in Eugene, Oregon, as well as treatment records for any other identified private healthcare provider.  All reasonable attempts should be made to obtain such records.  If any requested records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012).

3.  Thereafter, return the Veteran's claims file to the VA examiner who conducted his March 2012 respiratory examination for further comment on the etiology of his claimed lung disability.  If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified examiner.  In either eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.  

The examiner is asked to again review all pertinent evidence of record, including most especially evidence received since the date of his prior examination, to include any records of private treatment received from Sacred Heart Medical Center, and to clearly diagnose all lung disabilities found to be present, to include asthma and any bronchitis. 

The examiner should additionally provide a new opinion regarding the etiology of any diagnosed lung disabilities.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any lung disability diagnosed during the pendency of his claim, since July 2008, had its clinical onset during his active service or is related to any in-service disease, event, or injury.  

The examiner should also reconcile any finding that the Veteran does not use Albuterol and/or a steroid inhaler on a daily basis with prior evidence indicating that he required daily treatment for asthma.  The examiner should additionally comment specifically on any indicated diagnosis or treatment for bronchitis during his service and the Veteran's report of a continuity of respiratory symptomatology since his separation from service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Return the Veteran's claims file to the VA examiner that conducted his March 2012 spine examination for further comment on the determinative issue of the etiology of his claimed back disability.  If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified examiner.  In either eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.  

The examiner is asked to again review all pertinent evidence of record, including most especially any evidence received since the prior March 2012 examination and to provide a new opinion regarding the etiology of the Veteran's claimed back disability.  

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed back disability, including degenerative disc disease, had its clinical onset during active service or is related to any in-service disease, event, or injury, including as a result of the alleged incident where the Veteran was struck in the back by a door bolt.  

While an absence of in-service complaints of a back disability may be considered by the examiner, the absence of such cannot serve as the sole basis service as for concluding that the Veteran did not have such a disability in service.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing these opinions, the examiner should reference all relevant lay and medical evidence of record, including any contention that he has experienced a continuity of symptomatology of back disability since his separation from service.  

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Finally, readjudicate the Veteran's service connection claims on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).



